Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-4, 6, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reusch (20150123093).


    PNG
    media_image1.png
    383
    500
    media_image1.png
    Greyscale

Regarding claim 2, Reusch teaches an organic optoelectronic component comprising: 
an organic functional layer stack (30) between a first electrode (20) and a second electrode (40) comprising a light-emitting layer formed to emit radiation during operation of the component;
a coupling-out layer (100) arranged above the first electrode and/or the second electrode, which is in a beam path of the radiation of the light-emitting layer; and 
a protective layer (10) above the coupling-out layer, 
wherein the protective layer cannot be removed without at least partially destroying the coupling-out layer (par. 58, 59, 94 teaches that 10 protects 100 from “ mechanical stress and harmful environmental influences…delamination thereof is avoided and the resistance to aging is increased”).  
Regarding claim 3, Reusch teaches an organic optoelectronic component according to claim 2, wherein the coupling-out layer comprises a structured layer (please see structured layer, in in layer 10) and a planarization layer (60) arranged thereabove and the structured layer has a structured surface structured at least in places, and wherein the planarization layer planarizes the structured surface of the structured layer (par. 95).  
Regarding claim 4, Reusch teaches an organic optoelectronic component according to claim 3, wherein the structured layer has structures not visible at least in places for a viewer from outside the organic optoelectronic component (as seen above, the textured portion is covered by 10).  
Regarding claim 6, Reusch teaches an organic optoelectronic component according to claim 3, wherein the structuring is periodic or non-periodic (please see figure above).  
Regarding claim 9, Reusch teaches an organic optoelectronic component according to claim 3, wherein the structured layer is a substrate, a scattering layer or an encapsulation layer (please see figure above which shows a scatter layer on 100; par. 73).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5,7,8,11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reusch as applied to claim 3 above, and further in view of Xia (2013285088).
Regarding claim 9, Reusch teaches an organic optoelectronic component according to claim 3.  However, Reusch is silent on the following:
the structured layer has structures that have a size of 1 Nanometer to 100 Micrometer (claim 5)
the planarization layer comprises a polymer and the polymer is selected from the group consisting of polyimides, polyacrylates, epoxy resins and silicones (claim 7)
the planarization layer comprises nanoparticles of a metal oxide at least in places (claim 8) 
a self organizing monolayer is arranged between the structured layer and the planarization layer (claim 11) 
the selforganizing monolayer is formed from thiols, silanes, silanols or phosphonates (claim 12, which depends on clam 11)
the planarization layer is formed from a material having adhesive properties (claim 13)
the planarization layer and the structured layer comprise the same materials (claim 14)
Xia teaches an optoelectronic structure wherein the OLED has an coupling out layer (par. 54-76), the OLED having the structural properties listed above, as mentioned in Xia, par. 54-76. As previously noted, Xia and Reusch are related to similar fields of endeavor and the use of similar elements in similar device would have been obvious to a PHOSITA at the time said invention was made.  Further, the use of these elements, in Xia, allowed for the creation of a device performing above standard devices.  Such increased performance would necessarily improve the device in Reusch.  
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reusch as applied to claim 3 above, and further in view of Asahi (EP2278852).
Regarding claim 10, Reusch teaches an organic optoelectronic component according to claim 3.  However, Reusch is silent on the following:
the structured layer comprises glass
Asahi teaches an optoelectronic structure wherein the OLED has an coupling out layer (par. 54-76), the OLED having a structured layer composed of glass (par. 8-11, 18-20, 56-60).  Given the refractive index of glass and the minimal expense of using this material, it would have been obvious to a PHOSITA to utilize such a material in Reusch to act as a scatterer.
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).

  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALEB E HENRY/Primary Examiner, Art Unit 2894